DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed July 14, 2021.  Claims 1, 5, 14, 15, 40, 57, and 60 have been amended.  Claims 62-64 are newly added.  Claims 6 and 61 have been cancelled.

All claims directed to inventions previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 23, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Withdrawal of Rejections:

	The rejection of claims 2, 4-6, 8, 9, 12-16, 20, 21, and 61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 2, 4-6, 8, 9, 12-16, 20, 21, and 61 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Didonato-Tinsley et al., is withdrawn.
	The rejection of claims 8, 9, and 12-14 under 35 U.S.C. 103 as being unpatentable over Didonato-Tinsley et al., and further in view of D’Halluin, is withdrawn.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul D. Tietz on November 8, 2021.



1. 	(Currently amended) A composition comprising: 
(i) a fermentation product comprising a Methylobacterium strain that inhibits growth of a plant pathogenic fungus, wherein said fermentation product is essentially free of contaminating microorganisms, and wherein the Methylobacterium strain is NLS0109 (NRRL B-67340) or a derivative thereof having a sequence of any one of SEQ ID NOS: 9-11; and
(ii) at least one of an agriculturally acceptable excipient and/or an agriculturally acceptable adjuvant, 
wherein the agriculturally acceptable excipient comprises at least one component selected from the group consisting of woodflours, clays, activated carbon, diatomaceous earth, fine-grain inorganic solids, calcium carbonate, calcium bentonite, kaolin, china clay, talc, perlite, mica, vermiculite, silicas, quartz powder, montmorillonite, and mixtures thereof, and 
wherein the agriculturally acceptable adjuvant comprises at least one component selected from the group consisting polyvinyl acetates, polyvinyl acetate copolymers, hydrolyzed polyvinyl acetates, polyvinylpyrrolidone-vinyl acetate copolymer, polyvinyl alcohols, polyvinyl alcohol copolymers, polyvinyl methyl ether, polyvinyl methyl ether-maleic anhydride copolymer, waxes, latex polymers, celluloses, ethylcelluloses, methylcelluloses, hydroxy methylcelluloses, hydroxypropylcellulose, hydroxymethylpropylcelluloses, polyvinyl pyrrolidones, alginates, dextrins, malto-dextrins, polysaccharides, fats, oils, proteins, karaya gum, jaguar gum, tragacanth gum, polysaccharide gums, mucilage, gum arabics, shellacs, vinylidene chloride polymers and copolymers, soybean-based protein polymers and copolymers, lignosulfonates, acrylic copolymers, starches, polyvinylacrylates, zeins, gelatin, carboxymethylcellulose, chitosan, polyethylene oxide, acrylamide polymers and copolymers, polyhydroxyethyl acrylate, methylacrylamide monomers, alginate, polychloroprene, and syrups or mixtures thereof.  

2.	(Previously presented) The method of claim 14, wherein said plant pathogenic fungus is a Blumeria sp., a Cercospora sp., a Cochliobolus sp., a Colletotrichum sp., a Diplodia sp., an Exserohilum sp., a Fusarium sp., Gaeumanomyces sp., Macrophomina sp., a Magnaporthe sp., a Microdochium sp., a Peronospora sp., a Phakopsora sp., a Phialophora sp., a Phoma sp., a Phymatotrichum sp., a Phytophthora sp., a Pyrenophora sp., a Pyricularia sp, a Pythium sp., a Rhizoctonia sp., a Sclerophthora, a Sclerospora sp., a Sclerotium sp., a Sclerotinia sp., a Septoria sp., a Stagonospora sp., a Stenocarpella sp. or a Verticillium sp. 

3.	(Previously presented) The plant, plant part, or seed of claim 57, wherein said plant pathogenic fungus is a Fusarium sp., a Rhizoctonia sp., a Colletotrichum sp., a Cercospora sp., a Septoria sp., a Pythium sp., a Puccinia sp. or a Sclerotinia sp. 

4.	(Previously presented) The method of claim 2, wherein said Fusarium sp. is Fusarium graminearum, Fusarium verticillioides, Fusarium oxysporum, or Fusarium solani; wherein said Rhizoctonia sp. is Rhizoctonia solani or Rhizoctonia cerealis; wherein said Colletotrichum sp. is Colletotrichum graminicola; wherein said Cercospora sp. is Cercospora zeae-maydis, Cercospora sojina, or Cercospora kikuchii; wherein said Septoria sp. is Septoria glycines or Septoria tritici; wherein said Pythium sp. is Pythium sylvaticum, Pythium aphanidermatum, Pythium ultimum, Pythium torulosum, Pythium lutarium or Pythium oopapillum; wherein said Puccinia sp. is Puccinia sorghi; or wherein said Sclerotinia sp. is Sclerotinia sclerotiorum or Sclerotinia homoeocarpa. 

5.	(Previously presented) The method of claim 14, wherein the composition further comprises a second Methylobacterium strain selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), and Methylobacterium strains derived from or related to NLS0017 or NLS0020 and having a sequence of any one of SEQ ID NOS: 21-24 or 37-39.

6.-7.	(Canceled) 

8.	(Previously presented) The method of claim 14, wherein the composition further comprises a fungicide. 



10.-11.	(Canceled)

12.	(Previously presented) The method of claim 8, wherein the fungicide is selected from a group consisting of metalaxyl, ipconazole, prothioconazole, mefenoxam, ethaboxam and oxathiapiprolin. 

13.	(Previously presented) The method of claim 9, wherein the triazole fungicide is tebuconazole. 

14.	(Previously presented) A method for suppressing a disease caused by a plant pathogenic fungus that comprises applying a composition comprising Methylobacterium NLS0109 (NRRL B-67340) or a Methylobacterium strain derived therefrom or related thereto to a plant, a plant part, to soil where a plant is grown, or any combination thereof in an amount that provides for a decrease in adverse effects caused by growth of said plant pathogenic fungus in said plant, plant part, a plant obtained from said plant part, or a plant grown in said soil, relative to adverse effects of said plant pathogenic fungus in a control plant, plant part, or plant that had not received an application of said composition or been grown in soil treated with the composition, wherein said Methylobacterium strain derived from or related to NLS0109 has a sequence of any one of SEQ ID NOS: 9-11. 

15.	(Previously presented) The method of claim 14, wherein application of said composition provides for at least a 40% inhibition of a plant pathogenic fungal infection in said plant, plant part, or a plant derived therefrom relative to infection of the control plant, plant part, or plant. 

16.	(Previously presented) The method of claim 15, wherein said plant part is a seed. 



20.	(Previously presented) The method of claim 14, wherein the plant or plant part is a cereal plant or plant part. 

21.	(Previously presented) The method of claim 20, wherein the cereal plant or plant part is selected from the group consisting of a rice, wheat, corn, barley, millet, sorghum, oat, and rye plant or plant part. 

22-39. (Canceled)

40. 	(Currently amended) A plant, plant part or seed that is at least partially coated with a coating comprising a composition comprising (i) a fermentation product comprising Methylobacterium NLS0109 (NRRL B-67340) or a Methylobacterium strain derived therefrom or related thereto having a sequence of any one of SEQ ID NOS: 9-11, wherein said fermentation product is essentially free of contaminating microorganisms, and wherein said coating is not naturally occurring on said plant, plant part, or seed. 

41-56. (Canceled) 

57. 	(Previously presented) The plant, plant part or seed of claim 40, wherein said Methylobacterium NLS0109 or derivative thereof provides for inhibition of a plant pathogenic fungus infection of said coated plant or plant part, or a plant grown from said coated seed.

58.	(Previously presented) The plant, plant part or seed of claim 57, wherein said composition further comprises an antifungal compound.

59.	(Previously presented) The plant, plant part, or seed of claim 40, wherein Methylobacterium NLS0109 is at a titer of at least about 5×108 colony-forming units per milliliter or at least about 5×108 colony-forming units per gram.

Methylobacterium strain selected from the group consisting of NLS0017 (NRRL B-50931), NLS0020 (NRRL B-50930), and a Methylobacterium strain derived from or related to NLS0017 or NLS0020 having a sequence of any one of SEQ ID NOS: 21-24 or 37-39.

61.-63.	(Canceled)

64.	(Currently amended) The composition of claim 1, wherein the composition the agriculturally acceptable excipient selected from the group consisting of woodflours, clays, activated carbon, diatomaceous earth, fine-grain inorganic solids, calcium carbonate, calcium bentonite, kaolin, china clay, talc, perlite, mica, vermiculite, silicas, quartz powder, montmorillonite, and mixtures thereof.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as currently claimed.  Didonato-Tinsley et al. is the closest prior art of record.
Didonato-Tinsley et al. teach a method for controlling a plant pathogenic fungus by applying a composition comprising Methylobacterium to a plant or seed (Abs.; Para. 56, Line 1-4; Para. 72), where Methylobacterium comprises strains including Methylobacterium NLS0109 (Table 6).  
However, as persuasively argued by Applicant in the response filed July 14, 2021, the Didonato-Tinsley et al. reference is not enabled with regard to Methylobacterium NLS0109.  While Didonato-Tinsley et al. recite Methylobacterium NLS0109, this strain was not one of the see Table 1, Para. 60-61).  Applicant indicated Methylobacterium NLS0109 was deposited with the Agricultural Research Service Culture Collection (NRRL) under the terms of the Budapest Treaty, and further indicated all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of any patent from this patent application (see Spec., Para. 63, Table 1).  Thus, with respect to Methylobacterium NLS0109, Didonato-Tinsley et al. is not deemed to be an enabling reference with regard to the compositions or method as claimed.  Additionally, Didonato-Tinsley et al. do not teach or render obvious a derivative of the Methylobacterium strain NLS0109 (NRRL B-67340) having a sequence of any one of SEQ ID NOS: 9-11.
Therefore, the limitation of the Methylobacterium strain NLS0109 (NRRL B-67340) or a derivative thereof having a sequence of any one of SEQ ID NOS: 9-11, when taken in conjunction with the whole of the claimed method and compositions, is not deemed to be taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-5, 8, 9, 12-16, 20, 21, 40, 57-60, and 64 are allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653